DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/22 has been entered. Currently, claims 1-16 are pending.

Response to Arguments

Applicant’s arguments, see pages 7-9 of the remarks, filed 5/26/22, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment to claims 1 and 9.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emori (US 8,345,277) in view of Matsuzawa (US 2010/0259783) and Akaiwa et al. (US 2005/0281600).
Regarding claims 1 and 9, Emori discloses a non-transitory computer-readable storage medium storing a print control program making a processor in a computer configured to control a printing device perform a print control method and a print control method of controlling a printing device, the method comprising: 
receiving input of a print command, a setting item, and identification information configured to identify the printing device to which the setting item is set through a screen (see Fig. 20, col 4 lines 41-57, col 9 lines 10-37, and col 11 lines 9-22, client device 100 sends a print command, print setting data, and selected printer ID information to print control server 200, a user can set the number of copies, which is a character input); 
displaying, a settable range related to a setting value of the setting item on the screen, and receiving input of the setting value (see col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, client 100 includes a display unit 102 used to display a setting screen to a user for selecting print values to be used in printing a document, after the user selects all the desired settings the client 100 transmits the print data, setting values, and identification information to print server 300, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, such as number of copies permitted, if the values are outside of a restricted range a warning message is displayed to the user via display unit 102 informing the user of the restricted range, such as the message shown in Fig. 21, the settable range is displayed to a user after the initial input of a print command, setting item, and identification information).
Emori does not disclose expressly displaying a character user interface (CUI) screen using a CUI, wherein the CUI screen is not using a graphical user interface (GUI), when a predetermined first key is held down after the input of the print command, the setting item, and the identification information is received, receiving and displaying setting items through the CUI, and receiving input of the setting value through the CUI screen after the display of the settable range.
Matsuzawa discloses when a predetermined first key is held down after the input of the print command, the setting item, and the identification information is received (see Fig. 9 and paras 32 and 106-112, when a print button is held down, print settings are displayed to a user).
Akaiwa discloses displaying a character user interface (CUI) screen using a CUI, wherein the CUI screen is not using a graphical user interface (GUI) (see Fig. 8 and para 73, a character user interface is used to accept settings and print commands),
receiving input of a print command, a setting item, and identification information configured to identify the printing device to which the setting item is set through the CUI screen (see Figs. 6-8 and paras 72-76, a character user interface is used to accept settings and print commands),
displaying, when a predetermined first key is held down after the input of the print command, the setting item, a settable range related to a setting value of the setting item on the CUI (see Fig. 8 and paras 73 and 76, a menu key is pressed to allow a user to set print settings, such as tape width, of which a settable range between 6MM and 24MM is displayed to the user for selection), and 
receiving input of the setting value through the CUI screen after the display of the settable range (see Fig. 8 and para 76, a user can select a tape width from the displayed settable range, along with other print setting items).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the CUI for displaying and receiving user input, as described by Akaiwa, and a key being held down to perform value setting display, as described by Matsuzawa, with the system of Emori.
The suggestion/motivation for doing so would have been to provide a user with the ability to change or correct a setting value thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Akaiwa and Matsuzawa with Emori to obtain the invention as specified in claims 1 and 9.

Regarding claims 2 and 10, Emori further discloses determining, when the input of the setting value is received, whether or not an input value received is included in the settable range (see col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, such as number of copies permitted).  
Regarding claims 3 and 11, Emori further discloses announcing, when it was determined that the input value failed to be included in the settable range, that there was made erroneous29 input in which the input value fails to be included in the settable range (see col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, such as number of copies permitted, if the value is outside the permitted range a warning message is displayed to a user).  
Regarding claims 4 and 12, Emori further discloses wherein the announcing that there was made the erroneous input is at least one of display of an error message and output of a sound representing the erroneous input (see Fig. 21, col 6 lines 38-41, col 7 lines 50-64, and col 11 line 25-col 12 line 37, the print-set-value determination unit 305 determines whether the set value received from the client device 100 is within a range of the print-function restriction information, if the value is outside the permitted range a warning message is displayed to a user).  
Regarding claims 5 and 13, Emori further discloses correcting, when it was determined that the input value failed to be included in the settable range, the input value into one of a maximum value and a minimum value in the settable range (see col 12 lines 12-21, if the value is outside the permitted range a correction to a value closest to the value can be made, such a value can be a maximum value).  
Regarding claims 6 and 14, Emori further discloses performing, after the input value is corrected, display representing that the input value is corrected (see Fig. 21 and col 11 line59-col 12 line 21, after a value is corrected a display is presented to the user to confirm or deny the correction).  
Regarding claims 7 and 15, Emori further discloses deleting, when a predetermined second key is held down in a state in which the settable range is displayed, the settable range (see Fig. 21 and col 11 line59-col 12 line 21, after a value is corrected a display is presented to the user to confirm or deny the correction, if the user selects to press the cancel button the value will be deleted).
Regarding claims 8 and 16, Akaiwa further discloses wherein the setting item corresponds to at least one of a width and a length of a print sheet (see Fig. 8 and para 76,  a user can select the tape width).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677